Citation Nr: 1739586	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-05 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression and anxiety, claimed as secondary to service-connected tinnitus.

2.  Entitlement to an increased evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, was a member of the United States Navy from December 1958 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Phoenix, Arizona, Regional Office (RO).  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In January 2014, the RO issued a statement of the case (SOC) to the Veteran in which included both issues of service connection for a psychiatric disorder and an increased evaluation for hearing loss. In February 2014, the Veteran submitted an Appeal to the Board (VA Form 9) solely concerning the mental health condition secondary to tinnitus.  Although the Veteran did not timely appeal the hearing loss, the Veteran's representative continued to offer arguments on bilateral hearing loss in the January 2016 statement of accredited representative.  Furthermore, during the Board hearing the Veteran and his representative expressed a desire to continue to appeal the hearing loss issue and testimony was taken on that issue. VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Here, VA never informed the Veteran that there was a timeliness issue concerning the hearing loss and the representative and the Board have continued to treat the issue as if it were on appeal. Reviewing the file in a light most favorable to the Veteran the Board will accept the issue of the hearing loss as being on appeal.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The August 2016 medical disability records submitted by the Veteran raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The Board notes that a claim for a TDIU has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  Since the raised TDIU claim in this case is based, in part, upon disabilities that are not at issue in this appeal, the Board does not have jurisdiction over the TDIU claim.  The issue of entitlement to a TDIU is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently diagnosed acquired psychiatric disorder, diagnosed as depression and anxiety, is secondary to the Veteran's service-connected tinnitus.






CONCLUSION OF LAW

The criteria to establish service connection for an acquired psychiatric disorder, diagnosed as depression and anxiety, secondary to service-connected tinnitus, are approximated.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The claim for service connection an acquired psychiatric disorder, diagnosed as depression and anxiety, secondary to service-connected tinnitus, has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein (service connection for an acquired psychiatric disorder, diagnosed as depression and anxiety), no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

III. Service Connection for an Acquired Psychiatric Disorder

The Veterans contends his currently diagnosed depression and anxiety are the result of his service-connected tinnitus.  Specifically, the Veteran stated his service-connected tinnitus causes him extreme panic, which contributes to an increase his depression and anxiety.  For the reasons that follow, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, currently diagnosed as depression and anxiety is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See  38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

In June 2011, the Veteran submitted a statement that his tinnitus caused sleep disturbances, an inability to concentrate, panic attacks, and great distress.  To support the claim, the Veteran's wife submitted an additional letter that stated the Veteran experienced a sense of hopelessness and panic attacks.

In August 2011, the Veteran underwent a VA mental disorders examination.  The Veteran reported difficulties sleeping and a reluctance to go to bed because of the noise of his tinnitus.  He also reported anxiety, distress, and aggravation in response to his tinnitus.

The VA examiner indicated that the Veteran had a depressed mood and anxiety, but indicated the Veteran had no diagnosed mental health disorders at the time of the examination.  Specifically, the VA examiner found the Veteran did not meet the criteria for a psychiatric condition or panic attacks.

An October 2012 prescription receipts showed the Veteran was prescribed Alprazolam, which is used to treat anxiety and panic disorders.  

In February 2014, the Veteran was seen at audiology for hearing and tinnitus and they told him that he needed to see someone about depression.  He subsequently was seen by his primary care physician who concluded with an assessment of depression-panic attacks due to tinnitus which is loud constant and never lets up and he was referred for a VA mental health evaluation.  During the mental health assessment he reported his tinnitus was getting worse, which was depressing.  The VA examiner diagnosed an adjustment reaction with mixed emotions of anxiety and depression.

Also in February 2014, the Veteran's VA treating physician diagnosed him with depression and panic attacks, due to tinnitus.  The Veteran was prescribed Paxil and Ambien.  An April 2014 VA mental health assessment concluded with a summary impression that the Veteran had a reported diagnosis of tinnitus and was referred by primary care physician complaining of constant anxiety because of tinnitus which had been bothering him for many years.  The DMS diagnosis was adjustment disorder with mixed anxiety and depressed mood and the assessment was constant anxiety because of tinnitus.

In August 2016, Dr. D.C. diagnosed the Veteran with depression secondary to severe debilitating bilateral progressive tinnitus that interfered with his quality of life, hearing and concentration.  Dr. D.C. indicated that the Veteran's depression was chronic and progressive since 2010.  A September 2016 statement of G.M., M.D. noted that the Veteran had disruptive tinnitus with exacerbated adjustment disorder with anxiety, depressed mood and sleep disturbance.  

During his Video Conference Hearing, the Veteran testified to a loud buzzing that made him anxious and depressed.  A June 2017 VA psychiatric treatment note showed the Veteran was diagnosed with adjustment disorder with mixed anxiety and a depressed mood.  The treatment plan noted an assessment of chronic anxiety because of constant tinnitus which has been bothering him for many years.  The physician further reported the tinnitus had increased since he retired in February and had not been as busy and that the Veteran reported that made him "mad with more anxiety and heart racing and [he was] afraid of going out/panic." 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examinations to clarify and definitively opine on the etiology of any current psychiatric conditions.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Here, there are two opinions of record.  First, the August 2011 VA examination that found the Veteran did not have a diagnosed psychiatric disability.  However, the Board finds this examination less probative because it is over six years old.  Next, Dr. D.C. diagnosed the Veteran with depression secondary to severe debilitating bilateral progressive tinnitus but did not provide a full rationale for the opinion.  However, given the VA treating records which came to a similar conclusion, the evidence is in relative equipoise.  Although tinnitus may or may not be the sole cause of the condition, the law does not require it to be the sole cause.  Rather, it needs to be at least as likely as not the cause.  As such, the Board finds that resolving reasonable doubt in the Veteran's favor, it is at least as likely as not that the acquired psychiatric disorder was caused by the service-connected tinnitus.  Therefore, service connection for an acquired psychiatric disorder, diagnosed as depression and anxiety, claimed is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as depression and anxiety, claimed as secondary to service-connected tinnitus is granted.


REMAND

The Veteran last underwent a VA audiology examination in March 2012.  During the June 2017 Video Conference Hearing, the Veteran reported his service-connected bilateral hearing loss had become substantially worse since the March 2012 VA examination.  In light of his testimony, a remand is required to afford the Veteran a contemporaneous medical examination.  See e.g. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any VA treatment records since January 2014 with the Veteran's electronic claims folder.

2.  After any records requested above have been associated with the electronic claims file, schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished.  A complete rationale must be provided for any opinions expressed. 

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


